249 F.2d 656
UNITED STATES of America ex rel. John C. ANDERSON, Appellant,v.COMMONWEALTH OF PENNSYLVANIA and Angelo L. Cavell, Warden,Western State penitentiary.
No. 12185.
United States Court of Appeals Third Circuit.
Argued Nov. 22, 1957.Decided Dec. 10, 1957.

John C. Anderson, pro se.
Richard P. Steward, Dist. Atty., Beaver, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The court finds no merit in the appeal in this case.  The judgment of the district court, 148 F. Supp. 681, will be affirmed.